McKennan, C. J.
This suit was brought to recover hack alleged excessive duties exacted upon the importation of a number of pieces *246of statuary. A special verdict has been found which presents the single question whether the duty imposed and paid is authorized by law. This question is to be answered by determining the meaning of section 2504, Schedule M, of the Revised Statutes, which is as follows:
“Paintings and statuary, not otherwise provided for, 10 per centum ad va-lorem. But the term ‘statuary,’ as used in the laws now in force imposing duties on foreign importations, shall he understood to include professional productions of a statuary or sculptor only.”
The object of the act is doubtless to encourage a taste for art, and hence to admit the work of professional artists at a low rate of duty. The plain meaning, then, of the words of the section would seem to be that dutiable statuary shall include all the artistic work of a professional statuary or sculptor produced in the exercise of his profession.
But it is urged that only the artist who conceived the ideal of the corporealized image is entitled to the benefit of the low duty, and hence that the statuary or sculptor who has modeled the work which he or others have finished is alone within the category of the section. We cannot accept this construction of the section, because it involves an arbitrary restriction of the common and well-understood meaning of its words. A sculptor is “one whose occupation is to carve wood, stone, or other material into images or statues.” A statuary is “one who professes or practices the art of carving images or making statues.” The “professional productions” of a statuary or sculptor are the practical results of the practice of his profession or occupation. In other words, they are “images or statues” produced by the exercise of his professional skill.
In this sense of the words of the statute it clearly embraces all the artistic work of a statuary or sculptor who pursues the employment of his class as a profession. We cannot otherwise construe them without wrenching them from their generally-accepted signification. We cannot adopt metaphysical or speculative definitions of them which have this effect; nor can we change the meaning of the statute by injecting into it a word or words which the legislature has'thought proper to omit, and which is obviously necessary to authorize the construction contended for by the defendant.
All the statues described in the special verdict, except those of the two boys, are confessedly comprehended by either of the contested constructions of the statute, and are, therefore, subject to a duty of only 10 per cent, ad valorem. The two boys were executed from antique *247models, but they were the product of the labor and skill of professional sculptors, and hence were their “professional productions,” within the purview of the law, and are subject to the same rate of duty with the others.
Judgment is therefore directed to be entered on the special verdict in favor of the plaintiffs for $242.40, with interest from March 30, 1880.
A writ of error from the supreme court of the United States has been taken in the above ease.